                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Harold Dean Deese Jr.,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00141-FDW
                                       )
                 vs.                   )
                                       )
            Garren Vance               )
            Kody Hughes                )
             FNU Hicks,                )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
